                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     LEON EUGENE MORRIS,                             Case No. 15-cv-02169-WHO (PR)

                                   8
                                                       Plaintiff,
                                                                                         ORDER OF DISMISSAL
                                   9
                                                 v.

                                  10     PETERSEN, et al.,

                                  11
                                                       Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On August 20, 2018, I dismissed this case with leave to amend by September 24,
                                  14   2018. (Dkt. No. 23.) Plaintiff Morris has not complied with the Court’s order to file an
                                  15   amended complaint. Accordingly, this civil rights action is DISMISSED (without
                                  16   prejudice) for failure to respond to the Court’s order and for failure to prosecute, see
                                  17   Federal Rule of Civil Procedure 41(b). Because this dismissal is without prejudice, Morris
                                  18   may move to reopen the action. Any motion to reopen must be accompanied by an
                                  19   amended complaint that complies in all respects with the Court’s order dismissing the
                                  20   complaint with leave to amend. (Dkt. No. 23.)
                                  21          The Clerk shall enter judgment in favor of defendants and close the file.
                                  22          IT IS SO ORDERED.
                                  23   Dated: October 2, 2018
                                                                                         _________________________
                                  24
                                                                                         WILLIAM H. ORRICK
                                  25                                                     United States District Judge
                                  26
                                  27

                                  28
